 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                           No. 2:08-cr-0093-KJM
12                       Plaintiff,
13            v.                                          ORDER
14    CHARLES HEAD,
15                       Defendant.
16

17                  Defendant Charles Head, a prisoner proceeding pro se with counsel appointed for a

18   limited purpose, filed a formal Request to Seal his Request for Substitution of Counsel. That

19   request currently is filed under seal at ECF No. 1640. In response, the court issued a minute order

20   that stated:

21                  The court is in receipt of Charles Head’s Request to Seal (ECF No.
                    1638[)] and the accompanying motion for substitution of counsel.
22                  The motion itself is being held in camera pending a final decision on
                    the request to seal. The court is contemplating granting the request to
23                  seal to the extent it is justified to protect attorney-client privilege. To
                    aid the court in resolving Mr. Head’s request and the underlying
24                  motion, the court is providing a copy of the motion for substitution
                    of counsel to Mr. Head’s current counsel appointed for a limited
25                  purpose, Daniel Lars Olsen, and requests Mr. Olsen's response with
                    fourteen (14) days of this order. The response shall be provided in
26                  camera, via hand delivery to chambers or via email to the courtroom
                    deputy.
27

28
                                                         1
 1   ECF No. 1641. In issuing this minute order, the court mistakenly referenced ECF No. 1638,
 2   which is a government request to seal, and is unrelated to Head’s request. Nevertheless,
 3   defendant’s discovery counsel filed a response in camera and a Notice of Request to Seal his
 4   response at ECF No. 1645. Counsel argues Head’s motion to seal should be granted, because the
 5   motion does disclose attorney-client privileged communications. Additionally, despite the court’s
 6   intent to retain Head’s substantive motion in camera, that motion inadvertently was filed on the
 7   docket. ECF No. 1639. The court below grants sealing of the substantive motion. Head has not
 8   waived any claims of privilege in connection with the motion in light of the court’s error. See
 9   United States v. Apex Oil Co., No. 05-CV-242-DRH, 2007 WL 4557827, at *2 (S.D. Ill. Dec. 21,
10   2007) (finding plaintiff did not waive attorney-client privilege where document was not sealed
11   due to court’s error).
12                  “[T]he courts of this country recognize a general right to inspect and copy public
13   records and documents, including judicial records and documents.” Nixon v. Warner
14   Communications, 435 U.S. 589, 597 (1978). While “the right to inspect and copy judicial records
15   is not absolute,” access in civil cases is properly denied for clearly justifiable reasons: to protect
16   against “‘gratif[ication of] private spite or promot[ion of] public scandal,’” or to preclude court
17   dockets from becoming “reservoirs of libelous statements,” or “sources of business information
18   that might harm a litigant’s competitive standing.” Id. at 598. As the Ninth Circuit instructs, a
19   “strong presumption in favor of access” to the record governs in a court of law unless the case or
20   a part of it qualifies for one of the relatively few exceptions “traditionally kept secret,” with
21   secrecy allowed for good reasons. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135
22   (9th Cir. 2003). “Those who seek to maintain the secrecy of documents attached to dispositive
23   motions must meet the high threshold of showing that ‘compelling reasons’ support secrecy.”
24   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz,
25   331 F.3d at 1136).
26                  Head’s motion to substitute counsel is not a dispositive motion. See Ctr. for Auto
27   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1098 (9th Cir. 2016) (“[N]ondispositive motions are
28   often unrelated, or only tangentially related, to the underlying cause of action.” (internal quotation
                                                         2
 1   marks and citations omitted)). After reviewing both Head’s underlying motion to substitute
 2   counsel and his counsel’s response to the motion, the court finds both contain privileged attorney-
 3   client communications. Accordingly, good cause exists to seal both documents. See Hanson v.
 4   Wells Fargo Home Mortg., Inc., No. C13-0939JLR, 2013 WL 5674997, at *3 (W.D. Wash. Oct.
 5   17, 2013) (“Courts generally accept attorney-client privilege and the work-product-doctrine as a
 6   ‘compelling reason’ justifying a motion to seal” (citations omitted)).
 7                  Both the request to seal filed by Head and the request to seal filed by his counsel,
 8   ECF No. 1645, are GRANTED. Head’s Request to Seal is currently filed inadvertently under
 9   seal at ECF No. 1640; the Clerk of Court is DIRECTED to unseal this document while retaining
10   the ECF identifier of 1640, and instead file Head’s Ex Parte Motion for Substitution of Counsel,
11   currently on the docket at ECF No. 1639, under seal, still identified as 1639. Furthermore, the
12   Clerk is DIRECTED to file under seal the Response submitted LQFDPHUDby Head’s counsel.
13   Finally, the court hereby directs the Clerk to CORRECT the minute order at ECF No. 1641, to
14   reference “ECF No. 1640” in place of the incorrect citation to ECF No. 1638.
15                  IT IS SO ORDERED.
16   DATED: August 22, 2019.
17

18
                                                      UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                       3
